—Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered October 3, 2008, convicting defendant, after a nonjury trial, of attempted criminal contempt in the second degree and attempted aggravated harassment in the second degree, and sentencing him to a term of 90 days and a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. There was ample evidence of defendant’s guilt, including the testimony of defendant’s mother-in-law, sister-in-law and estranged wife that defendant made repeated, threatening telephone calls in violation of a valid order of protection, along with an answering machine tape containing several of defendant’s messages. Concur—Mazzarelli, J.E, Andrias, DeGrasse, Freedman and Manzanet-Daniels, JJ.